Citation Nr: 0124808	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for perianal and 
periscrotal cysts, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.   


REMAND

During the pendency of the veteran's appeal regarding his 
claim of entitlement to an increased evaluation for his 
service-connected perianal and periscrotal cysts, he made a 
claim for service connection for psoriasis as secondary to 
the perianal and periscrotal cysts.  He indicated in 
testimony during a recent May 2001 hearing at the RO that 
after cysts were removed around the inner thighs, the skin 
there became psoriatic and that the psoriasis then spread.  

The veteran has service connection status for perianal and 
periscrotal cysts.  A review of the claims file shows non-VA 
treatment in March 1997 for a number of skin conditions, 
including a boil-like lesion assessed as furuncle; psoriasis 
including in the crease of the buttocks; a firm lesion 
assessed as dermatofibroma, rule out remnants of a scarred 
cyst; small keratinous cyst on the scrotum; a small lesion on 
his right medial thigh, which appeared to be a small nodule 
assessed as dermatofibroma, rule out scarred cyst.  Two cysts 
were removed at that time.  

The veteran was seen at a follow-up visit less than two weeks 
later in March 1997.  At that time, the two removed cysts 
were healing well.  At that time, he also was seen for some 
irritated lesions on the right forearm, left forearm, left 
cheek, and right and left occipital scalp; assessed as 
irritated seborrheic keratoses.  

During a September 1997 VA skin examination no active cysts 
were noted, but there were scaly patches of bilateral lower 
legs, bilateral elbows, and scattered round scars of the 
trunk and extremities.  The assessment included lesion scars, 
status post cyst, as well as scaly plaques and papules 
consistent with psoriasis, and lesions of the bilateral 
axillae probably consistent with acanthosis nigricans. 

During an October 2000 VA examination for scars, after 
examination the diagnosis was eczema of elbows and knees, 
face and back.  During an associated October 2000 VA 
examination of the skin, the examiner found that the veteran 
had eczema breakout of the right and left elbow area.  
Photographs were taken and are contained in the claims file.  
The diagnosis was eczema of the upper and lower extremities, 
face and back.

The veteran testified during a personal hearing conducted in 
May 2001 at the RO, as to the fact that he had recently 
developed psoriasis at the sites of his service-connected 
perianal and periscrotal cysts.  

The veteran also submitted a statement dated in May 2001, 
from R. F. Naples, D.O., which indicated that the veteran had 
two cysts removed from the inside of both legs; and that 
subsequent to that, psoriasis had started and the veteran had 
been under treatment since.  

The Board finds in this case that the veteran has raised the 
question of service connection for a skin disorder of 
psoriasis as secondary to his service-connected perianal and 
periscrotal cysts.  If that claim is granted, evaluating the 
severity of the service-connected perianal and periscrotal 
cysts may be impacted.  Thus, the question of entitlement to 
service connection for psoriasis, and the question of 
entitlement to an increased rating for perianal and 
periscrotal cysts, are inextricably intertwined.  Claims 
which are inextricably intertwined may not be adjudicated 
piecemeal, but must be resolved together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Consequently, the Board finds that the case needs to be 
REMANDED to the regional office for adjudication of the 
question of service connection for psoriasis.  The Board 
finds that the increased rating claim must be deferred 
pending further development, including a thorough and 
contemporaneous VA skin examination, which takes into account 
the records of prior medical treatment, to determine the 
nature, extent and etiology of any present skin disability.  
Where, as here, "medical history indicates that [a skin] 
condition undergoes periods of remission and recurrence, VA 
is required to provide a medical examination during the 
period of recurrence . . . ." Voerth v. West, 13 Vet. App. 
117, 122 (1999); see also Ardison v. Brown, 6 Vet. App. 405 
(1994).

Thereafter, the RO should adjudicate the service connection 
claim for additional skin disability (psoriasis) in concert 
with the increased rating claim.

A determination of entitlement to service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Effective November 20, 2000, a new law was promulgated.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5107), expanded the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2001)].  This law and regulations apply 
to all claims pending on the date of enactment.  Thus, a 
remand is further required in this case for compliance with 
the notice and duty to assist provisions contained in VCAA 
and related regulations. 

VCAA provides that in the case of a claim for disability 
compensation, the assistance provided the veteran shall 
include providing a medical examination or obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1) (West 
Supp. 2001).  That section further provides that VA shall 
treat an examination or opinion as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence that the veteran has a current disability, and 
indicates that the disability may be associated with the 
veteran's active duty service, but does not contain 
sufficient medical evidence to make a decision on the claim.  
To assist in the proper adjudication of the issue of 
secondary service connection of the psoriasis disorder, the 
veteran requires a VA dermatology examination to determine 
whether there is a medical relationship between the service-
connected perianal and periscrotal cysts and any other skin 
disorder present including psoriasis.  

In the event that proximate causation under 38 C.F.R. § 
3.310(a) (2001) is not demonstrated, there remains a question 
as to whether the veteran may be entitled to service 
connection for aggravation of his psoriasis disability 
pursuant to Allen v. Brown, 7 Vet. App. 439 (1995).  This 
question is inextricably intertwined with the issue of 
proximate causation and must be addressed as part of the 
present appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994), Parker v. Brown, 7 
Vet. App. 116 (1994).

In Allen, the Court held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Allen, at 448.  Thus, when aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing before the aggravation.  In 
other words, a veteran is entitled to service connection for 
any increment in the severity of a nonservice-connected 
disability attributable to a service-connected disability.  
In determining entitlement to service connection status under 
the Allen analysis, a VA examination to identify and define 
any increment of additional skin disability caused by the 
service- connected perianal and periscrotal cysts must be 
performed.

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (192) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should furnish the veteran 
with release forms and request that he 
provide the dates of treatment, and names 
and addresses of any physicians or 
medical facilities which treated him 
since discharge from service for the 
claimed skin disorder of psoriasis as 
secondary to his service-connected 
perianal and periscrotal cysts.  The RO 
should then obtain copies of pertinent 
treatment from the named physicians or 
medical facilities.  These should include 
but are not limited to the Dr. R. F. 
Naples.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
any VA medical facility.

2.  The veteran should be scheduled for a 
special VA dermatologic examination to 
ascertain the veteran's current skin 
condition(s); the nature and etiology of 
the condition(s); and the current 
severity of his service-connected 
perianal and periscrotal cysts.  The 
examination must be provided at a time 
when the claimed psoriasis is active.  

The examiner should express opinions 
concerning whether there is any 
etiological relationship between any 
present nonservice-connected skin 
disability, particularly psoriasis, and 
the veteran's service-connected perianal 
and periscrotal cysts.  To the extent 
possible, the examiner should distinguish 
the symptoms of the veteran's service-
connected perianal and periscrotal cysts 
from those of any diagnosed nonservice-
connected skin disorder, including 
psoriasis.  The examiner should express 
an opinion as to the relationship between 
the veteran's service-connected perianal 
and periscrotal cysts and the diagnosed 
psoriasis disorder or other nonservice-
connected skin disorder found.  The 
examiner should address the question of 
whether any present nonservice-connected 
skin disability is a manifestation of, or 
by aggravation, etiologically related to 
the service-connected perianal and 
periscrotal cysts.  If the veteran's 
service-connected perianal and 
periscrotal cysts are found to have 
aggravated any nonservice-connected skin 
disorder, the examiner should identify 
and define any increment of additional 
skin disability caused by the perianal 
and periscrotal cysts.

The claims folder should be made 
available to the examiner prior to and 
during the examination, and the examiner 
should review the appellant's records.  
All appropriate tests and studies deemed 
necessary should be performed, and all 
findings should be recorded in detail.  
Any and all opinions expressed should be 
accompanied by a complete rationale.

3.  The RO should then ensure that all 
VCAA notification and development action 
is completed with respect to both claims.  
Thereafter, The RO should then adjudicate 
the veteran's claim for service 
connection for psoriasis secondary to 
perianal and periscrotal cysts; and 
readjudicate his appeal for increased 
ratings for perianal and periscrotal 
cysts, as appropriate, based on the 
veteran's complete treatment and 
examination records, including 
examination records generated pursuant to 
this remand and any additional medical 
evaluations deemed necessary by the RO. 

4.  If the determination regarding 
service connection for psoriasis is 
adverse to the veteran, he should be 
given notice of and afforded his 
appellate rights.  If the appellant 
perfects an appeal regarding these 
matters, these issues should be included 
with the other issue on appeal.  If the 
denial of the appellant's claim for an 
increased rating for perianal and 
periscrotal cysts is continued, he and 
his representative should be sent a 
supplemental statement of the case 
regarding that matter and be afforded the 
appropriate opportunity to respond 
thereto.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant unless 
and until he receives further notice.  The purpose of this 
remand is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999)



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


